In a medical malpractice action, defendants Masters, Zilka, Marino and Palladino appeal from (1) so much of an order of the Supreme Court, Kings County (Bernstein, J.), dated May 9, 1980, as denied their cross motion for summary judgment seeking to dismiss the plaintiffs’ second cause of action, and (2) so much of a further order of the same court (Jones, J.), dated August 20,1980, as upon reargument, adhered to the original determination. Appeal from the order dated May 9,1980, dismissed as academic. Said order was superseded by the order dated August 20,1980. Order dated August 20,1980 affirmed insofar as appealed from. No opinion. The respondents are awarded one bill of $50 costs and disbursements to cover both appeals. Damiani, JP., Gibbons, Cohalan and O’Connor, JJ., concur.